Opinion issued November 12, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00486-CV
____________

IN THE MATTER OF T.T.L., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law
Waller County, Texas
Trial Court Cause No. JV0817



 
MEMORANDUM  OPINION
           On October 16, 2009, appellant  filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.